Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 25, 2021

                                    No. 04-20-00347-CV

                        IN THE INTEREST OF E.A.C., A CHILD

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-06011
                          Honorable Aaron Haas, Judge Presiding


                                       ORDER

      Appellant’s motion for extension of time to file her brief is GRANTED. Appellant’s brief
is due on or before March 31, 2021. No further extensions will be granted absent
extenuating circumstances.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court